--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.27
EXECUTION VERSION
 
PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT dated as of this 19th day of November 2013
(the “Pledge Agreement”) is made by THE MINT LEASING, INC., a Nevada corporation
with a principal place of business at 323 N. Loop West, Houston, TX 77008
(“Pledgor”), in favor of MNH MANAGEMENT LLC, a Delaware limited liability
company with offices at 7 West 51st Street, New York, New York 10019 (together
with its successors and assigns, the “Lender”).


RECITALS:


A.           The Mint Leasing, Inc., a Texas corporation, The Mint Leasing
North, Inc., a Texas corporation, and The Mint Leasing South, Inc., a Texas
corporation (collectively, the “Mint Subsidiaries”) are wholly-owned
Subsidiaries of Pledgor.


B.           Pledgor desires that Lender establish a credit facility for the
Pledgor pursuant to the Loan Agreement (defined below).


C.           Lender has conditioned its willingness to enter into the Loan
Documents upon the fulfillment of certain conditions, among them that Pledgor
enter into this Pledge Agreement.  To induce Lender to enter into the Loan
Documents, Pledgor has agreed to execute and deliver this Pledge Agreement and
to grant Lender a first priority and perfected security interest in and lien on
the Securities Collateral (defined below, which is a part of the Collateral) as
additional security for the payment and performance of all of the Obligations,
in accordance with the terms and provisions hereof.


Accordingly, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
existence, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:


Section 1.   Definitions.  As used in this Pledge Agreement, the following
capitalized terms shall have the meanings respectively assigned to them below,
which meanings shall be applicable equally to the singular and plural forms of
the terms so defined:


Capitalized terms not otherwise defined herein have the meanings set forth in
that certain Amended and Restated Loan and Security Agreement of even date
herewith (the “Loan Agreement”) by and among  Pledgor, The Mint Leasing, Inc., a
Texas corporation, The Mint Leasing South, Inc., a Texas corporation and Lender.


“Pledged Securities” shall mean all of the issued and outstanding securities or
other ownership interests in whatever form of the Mint Subsidiaries.


“Securities Act” shall mean the Securities Act of 1933, as amended, and as the
same may be supplemented, modified, amended or restated from time to time, and
the rules and regulations promulgated thereunder, or any corresponding or
succeeding provisions of applicable law.

 
 

--------------------------------------------------------------------------------

 

Section 2.   Pledge and Grant of Security Interest.  As security for the payment
and performance in full of all of the Obligations in accordance with their
terms, Pledgor hereby pledges, assigns, transfers, grants, hypothecates and sets
over unto Lender, grants to Lender a first priority lien and security interest
in, and delivers to Lender, all of Pledgor's right, title and interest in, to
and under the following personal property, in each case whether now existing or
hereafter acquired or created, and whether constituting financial assets,
investment property, general intangibles, securities, security entitlements,
proceeds or otherwise: (a) all of the Pledged Securities; (b) all certificates,
instruments, agreements and contract rights relating to the Pledged Securities;
and (c) all proceeds of the Pledged Securities (including, without limitation,
all cash, cash equivalents, dividends, distributions, instruments, securities or
other property) at any time and from time to time received, receivable, paid or
otherwise distributed in respect of or in exchange for any of or all such
Pledged Securities, whether in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares, stock split, spin-off, split-off or otherwise (the items referred to in
clauses (a) through (c) being collectively called the “Securities
Collateral”).  All Pledged Securities included in the Securities Collateral
shall, to the extent represented by certificates, upon delivery thereof to
Lender, be accompanied by undated stock powers duly executed in blank or by
other instruments or documents of transfer, possession or control satisfactory
to Lender and by such other instruments and documents as Lender may
request.  All Securities Collateral shall be delivered to and held by Lender and
disposed of in accordance with the terms of this Pledge Agreement.


Section 3.  Representations and Warranties.  Pledgor hereby represents, warrants
and covenants to and with Lender that:


(a)           Pledgor (i) is and will at all times during the term hereof
continue to be the direct owner, beneficially and of record, of the Securities
Collateral free and clear of all Liens (except for the Lien of Lender pursuant
to this Pledge Agreement), (ii) will make no assignment, pledge, hypothecation,
transfer or any disposition of, or create any Lien or other security interest
in, the Securities Collateral, and (iii) will cause any and all Securities
Collateral, whether for value paid by Pledgor or otherwise, to be forthwith
deposited with Lender and pledged and assigned hereunder;


(b)           Pledgor (i) has good and indefeasible title, right and legal
authority to enter into this Pledge Agreement and to pledge the Securities
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all attachments, Liens,
claims, security interests or other impediments of any nature;


(c)           no consent or approval of any Governmental Authority, any
securities exchange, or other person or entity was or is necessary to the
validity of the pledge effected pursuant to this Pledge Agreement;


(d)           the Pledged Securities were duly authorized and validly issued,
fully paid and non-assessable, and were acquired in a transaction in compliance
with and either registered or exempt from registration under the Securities Act
and other applicable laws. A true and complete list of the Pledged Securities
owned by Pledgor on the date hereof is set forth on Schedule 1 annexed
hereto.  The Pledged Securities (i) are not subject to any warrant, option, put,
call or other right to acquire, redeem, sell, transfer or encumber them, (ii)
are not governed by or otherwise subject to any shareholders agreement, voting
trust or similar agreement or arrangement, and (iii) other than as to securities
laws of general application, are not limited or otherwise restricted in any way
respecting assignability or transferability or any voting, dividend,
distribution or other ownership right;

 
2

--------------------------------------------------------------------------------

 

(e)           the pledge effected hereby is effective to vest in Lender the
rights of Pledgor in the Securities Collateral as set forth herein without any
notice to, consent of or filing with any person, entity or Governmental
Authority;


(f)           this Pledge Agreement creates a valid security interest in favor
of Lender for the benefit of Lender in the Securities Collateral; the taking
possession by Lender of the certificates representing the Pledged Securities,
and all other certificates, documents, and instruments relating to the
Securities Collateral will perfect and establish the first priority of Lender's
security interest in all certificated Pledged Securities and such documents,
certificates and instruments; and


(g)           all representations, warranties and covenants of Pledgor contained
in this Pledge Agreement shall survive the execution, delivery and performance
of this Pledge Agreement until the termination of this Pledge Agreement in
accordance with its terms and provisions.


Section 4.   Additional Covenants.
 
(a)           Additional Securities, Rights, Grants or Issuances.  If Pledgor
shall receive any (i) certificate, including without limitation, any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares of capital stock, stock splits, spin-off or split-off,
promissory notes or other instruments; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Securities Collateral or
otherwise; (iii) dividends payable in capital stock; or (iv) distributions of
capital stock or other equity interests in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then Pledgor shall receive such certificate, instrument, option, right
or distribution in trust for the benefit of Lender, shall segregate it from
Pledgor’s other property and shall deliver it forthwith to Lender in the exact
form received accompanied by duly executed instruments of transfer or assignment
in blank, in the form requested by Lender, to be held by Lender as Securities
Collateral and as further collateral security for the Obligations.  Pledgor
shall not perform or cause to be performed any acts or omissions that would
effect any change, amendment, impairment, substitution, or any of the events,
transactions or circumstances in clauses (i) through (iv) above.

 
3

--------------------------------------------------------------------------------

 

(b)           Financing Statements.  Pledgor hereby authorizes Lender to prepare
and file such financing statements (including renewal statements) or amendments
thereof or supplements thereto or other instruments as Lender may from time to
time deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC.  Pledgor shall execute
and deliver to Lender such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as Lender may request) and do all such other things as Lender may
deem necessary or appropriate to assure to Lender its security interests
hereunder are perfected.  To that end, Pledgor hereby irrevocably makes,
constitutes and appoints Lender, its nominee or any other person whom Lender may
designate, as Pledgor’s attorney-in-fact with full power of substitution, to
effect any such financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in Lender’s discretion would be necessary, appropriate or convenient in order to
perfect and maintain perfection of the security interests granted hereunder,
such power, being coupled with an interest, being and remaining irrevocable so
long as any of the Obligations remain outstanding.  Pledgor agrees to mark its
books and records (and to cause each issuer of the Pledged Securities to mark
its books and records) to reflect the security interest of Lender in the
Securities Collateral.


Section 5.   Voting Rights; Dividends.


(a)           So long as no Event of Default shall have occurred and be
continuing, Pledgor shall be entitled to fully exercise any and all voting
and/or other consensual rights and powers that would otherwise accrue to an
owner of the Pledged Securities or any part thereof.


(b)           Upon the occurrence and during the continuance of an Event of
Default, all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to clause (a)
of this subsection shall cease and all such rights shall thereupon become vested
in Lender which shall then have the sole right in its discretion to exercise
such voting and other consensual rights.


(c)           Upon the occurrence and during the continuation of an Event of
Default, all cash dividends payable with respect to the Pledged Securities shall
be immediately deposited with Lender as Securities Collateral (and shall
constitute cash collateral).


Section 6.   Default.   Any of the following shall constitute an “Event of
Default” hereunder:


(a)           A failure by Pledgor to observe or perform any obligation,
covenant, condition, or agreement hereof to be performed by Pledgor;


(b)           Any representation or warranty made by Pledgor in this Agreement
is not true and correct in any material respect; or


(c)           The occurrence of any “Event of Default” under the Loan Agreement.

 
4

--------------------------------------------------------------------------------

 

Section 7.    Remedies Upon Default.  If an Event of Default shall have occurred
and be continuing, Lender may exercise all of its rights and remedies under the
UCC, including the right to sell the Securities Collateral, or any part thereof,
at public or private sale, for cash, upon credit or for future delivery as
Lender shall deem appropriate.  Upon consummation of any such sale, Lender shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Securities Collateral so sold.  Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Pledgor and Pledgor shall be deemed to have waived any rights of
redemption, stay and appraisal which Pledgor now has or may at any time in the
future have under any rule of law or statute now existing or hereafter
enacted.  To the extent that the Securities Collateral to be sold is not of a
type customarily sold on a recognized market under UCC §9-611 (with respect to
which Pledgor hereby acknowledges and agrees to waive and that no such notice is
required), Lender shall give Pledgor at least ten (10) days prior written notice
(which Pledgor agrees is reasonable notification within the meaning of UCC
§9-611) of Lender's intention to make any sale of such Securities
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale.  Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as Lender may fix and
state in the notice (if any) of such sale.  At any such sale, the Securities
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as Lender may determine.  Lender shall not be obligated
to make any sale of any Securities Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Securities Collateral
shall have been given.  Lender may, upon written notice, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, upon at least ten (10) days’ additional
prior written notice, and such sale may be made at the time and place to which
the same was so adjourned.  In case any sale of all or any part of the
Securities Collateral is made on credit or for future delivery, the Securities
Collateral so sold may be retained by Lender until the sale price is paid by the
purchaser or purchasers thereof, but Lender shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Securities Collateral so sold and, in case of any such failure, such Securities
Collateral may be sold again upon like notice.  At any public sale Lender may
bid for or purchase (subject to all rights of redemption, stay and appraisal on
the part of Pledgor) the Securities Collateral, or any part thereof offered for
sale, and may make payment on account thereof by applying any claim then due and
payable to Lender from Pledgor as a credit against the purchase price.  Pledgor
acknowledges that any such private sale referred to above may be at prices and
on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that Lender shall have no obligation to delay
sale of any such Securities Collateral for the period of time necessary to
permit the issuer of such Securities Collateral to register such Securities
Collateral for public sale under the Securities Act or other applicable
law.  Lender may impose any additional restrictions on a sale of the Securities
Collateral hereunder for the purpose of complying with Federal and state
securities laws, and any such restrictions shall be deemed commercially
reasonable. In addition to the rights and remedies hereunder, and to the extent
permitted under applicable law, upon the occurrence of an Event of Default, and
during the continuation thereof, Lender may, retain all or any portion of the
Securities Collateral in satisfaction of the Obligations in accordance with the
provisions of the UCC.  Unless and until Lender shall have provided such notices
and complied with all applicable legal requirements, however, Lender shall not
be deemed to have retained any Securities Collateral in satisfaction of any
Obligations for any reason.  Upon the occurrence of any Event of Default and
during the continuation thereof, Lender shall have the right to proceed against
the Securities Collateral without first having to proceed against any other
collateral.

 
5

--------------------------------------------------------------------------------

 

Section 8.   Application of Proceeds of Sale.  The proceeds of any sale,
disposition or other realization upon all or any part of the Securities
Collateral shall be distributed by Lender in the following order of priorities:


first, to Lender in an amount sufficient to pay in full the expenses of Lender
in connection with such sale, disposition or other realization, including all
expenses, liabilities and advances incurred or made by Lender in connection
therewith, including reasonable attorneys' fees and expenses;
 
second, to Lender until the other Obligations are paid in full; and
 
third, upon payment in full of all of the Obligations, to Pledgor, or Pledgor’s
representatives or as a court of competent jurisdiction or Pledgor may direct.
 
Pledgor shall indemnify and hold harmless Lender, its directors, managers,
officers, employees, agents and parent, and affiliated entities, and each of
them, from and against any and all liabilities, obligations, claims, damages, or
expenses incurred by any of them arising out of or by reason of entering into
this Agreement or the consummation of the transactions contemplated by this
Agreement and to pay or reimburse Lender for the fees and disbursements of
counsel incurred in connection with any investigation, litigation or other
proceedings (whether or not Lender is a party thereto) arising out of or by
reason of any of the aforesaid.  Lender will promptly give each Pledgor written
notice of the assertion of any claim which it believes is subject to the
indemnity set forth in this Section 8 and will upon the request of each Pledgor
promptly furnish such Pledgor with all material in its possession relating to
such claim or the defense thereof to the extent that Lender may do so without
breach of duty to others.  Any amounts properly due under this Section 8 shall
be payable to Lender immediately upon demand.
 
Section 9.   Rights of Lender.


(a)           Power of Attorney.  In addition to other powers of attorney
contained herein or in any of the Loan Documents, Pledgor hereby designates and
appoints Lender, on behalf of Pledgor, and each of its designees or agents, as
attorney-in-fact of Pledgor, irrevocably and with full power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:


i           to demand, collect, settle, compromise, adjust and give discharges
and releases concerning the Securities Collateral;


ii           to commence and prosecute any actions or proceedings for the
purposes of collecting any of the Securities Collateral and enforcing any other
right in respect thereof;

 
6

--------------------------------------------------------------------------------

 

iii           to defend, settle, adjust or compromise any action, suit or
proceeding brought and, in connection therewith, give such discharge or release;


iv           to pay or discharge taxes, security interests, or other Liens on or
threatened against the Securities Collateral;


v           to direct any parties liable for any payment, to make payment
directly to Lender or as Lender shall direct;


vi           to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Securities Collateral;


vii           to sign and endorse any drafts, assignments, proxies, stock
powers, consents, verifications, notices and other documents relating to the
Securities Collateral;


viii           to authorize, execute and deliver all assignments, conveyances,
statements, financing statements, renewal financing statements, pledge
agreements, affidavits, notices and other agreements, instruments and documents
that Lender may determine necessary or appropriate in order to perfect and
maintain the security interests and liens granted in this Pledge Agreement and
in order to fully consummate all of the transactions contemplated herein and in
the Loan Documents;


ix           to exchange any of the Securities Collateral upon any merger,
consolidation, reorganization, recapitalization or other readjustment of Pledgor
or the issuer thereof and, in connection therewith, deposit any of the
Securities Collateral with any committee, depository, transfer agent, registrar
or other designated agency upon such terms as Lender may determine;


x           to vote for a director, shareholder, partner, manager, or member
resolution, or to sign any consent or instrument in writing, sanctioning the
transfer of any or all of the Securities Collateral into the name of Lender or
into the name of any transferee to whom the Securities Collateral of Pledgor or
any part thereof may be sold; and


xi           to do and perform all such other acts and things as Lender may deem
to be necessary, proper or convenient in connection with this Pledge Agreement
and the other Loan Documents.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations remain outstanding.  Lender
shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to Lender
in this Pledge Agreement, and shall not be liable for any failure to do so or
any delay in doing so.  Lender shall not be liable for any act or omission or
for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct.  This power of attorney is
conferred on Lender solely to protect, preserve and realize upon its security
interest in the Securities Collateral.

 
7

--------------------------------------------------------------------------------

 

(b)           Assignment by Lender.  In accordance with the Loan Agreement, the
Lender may from time to time assign its rights or obligations hereunder, or any
portion thereof, or the pledge and security interest granted herein, or any
portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the applicable assignor under this Pledge Agreement in relation
thereto.


(c)           Lender’s Duty of Care.  Other than the exercise of reasonable care
to ensure the safe custody of the Securities Collateral while being held by
Lender hereunder, Lender shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that Pledgor shall be
responsible for preservation of all rights in the Securities Collateral, and
Lender shall be relieved of all responsibility for Securities Collateral upon
surrendering it or tendering the surrender of it to Pledgor.  Lender shall be
deemed to have exercised reasonable care in the custody and preservation of the
Securities Collateral in its possession if such Securities Collateral is
accorded treatment substantially equal to that which Lender accords its own
property, it being understood that Lender shall not have responsibility for (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Securities Collateral,
whether or not Lender has or is deemed to have knowledge of such matters or (ii)
taking any steps or refraining therefrom to preserve rights against any other
parties with respect to any Securities Collateral.


(d)           Release of Securities Collateral.  Lender may release any of the
Securities Collateral from this Pledge Agreement or may substitute any of the
Securities Collateral without altering, varying or diminishing in any way the
force, effect, lien, pledge or security interest of this Pledge Agreement as to
any Securities Collateral not expressly released or substituted, and this Pledge
Agreement shall continue as a first priority lien on all Securities Collateral
not expressly released or substituted.


(e)           Rights and Remedies.  Lender is entitled to exercise all rights
and remedies available to it at law or in equity in connection with this Pledge
Agreement.  The rights and remedies of Lender hereunder are several and
cummulative at Lender’s discretion and may be exercised at Lender’s discretion.


(f)           Costs of Counsel.  If at any time hereafter, whether upon the
occurrence of an Event of Default or not, Lender employs counsel or other
experts or advisors to take action or make a response in connection with this
Pledge Agreement, the Securities Collateral, or the Loan Documents, Pledgor
agrees to promptly pay upon demand any and all such costs and expenses of
Lender, all of which costs and expenses shall constitute Obligations.

 
8

--------------------------------------------------------------------------------

 

Section 10.   Termination.  This Pledge Agreement shall terminate, and all
security interests in the Securities Collateral shall automatically terminate
and be completely released, when all the Obligations have been indefeasibly and
fully paid and satisfied, at which time Lender shall reassign and deliver to
Pledgor, or to such person or entity as Pledgor shall designate, against
receipt, such of the Securities Collateral (if any) as shall not have been sold
or otherwise applied by Lender pursuant to the terms hereof and shall still be
held by Lender under this Pledge Agreement.  Any such reassignment shall be
without recourse to or representation or warranty by Lender and at the expense
of Pledgor.


Section 11.   Further Assurances.   Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
reassignments, agreements and instruments, as Lender may at any time request in
connection with the administration and enforcement of this Pledge Agreement or
with respect to the Securities Collateral or any part thereof, and with respect
to the grant, release or termination of Lender's security interest in any of the
Securities Collateral, or otherwise in order better to assure and confirm unto
Lender its rights and remedies hereunder and under this Pledge Agreement.


Section 12.   Notices.  All notices, requests and demands to or upon the
respective parties hereto shall be in writing and either (a) delivered by
registered or certified mail, (b) delivered by hand, or (c) delivered by
national overnight courier service with next Business Day delivery,  and shall
be deemed to have been duly given or made  (i) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, (ii) one (1) Business Day after deposit with a national overnight
courier with all charges prepaid, or (iii) when hand-delivered.  All notices,
requests and demands are to be given or made to the respective parties at the
following addresses (or to such other addresses as either party may designate by
notice in accordance with the provisions of this paragraph):


If to Pledgor:


The Mint Leasing, Inc., a Nevada corporation
323 N. Loop West
Houston, TX 77008
Attention: Mr. Jerry Parish


With a copy to:


The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Attention: David M. Loev


If to Lender:


MNH Management LLC
7 West 51st Street
New York, New York 10019
New York, NY 10022
Attention: Greg Zilberstein and Alexandre Speaker

 
9

--------------------------------------------------------------------------------

 

With a copy to:


Cohen Tauber Spievack & Wagner P.C.
420 Lexington Avenue, Suite 2400
New York, New York 10170
Attention:  Adam Stein


Notwithstanding the foregoing, that parties expressly acknowledge and agree that
the foregoing provisions of notice by Lender to Pledgor’s counsel are an
accommodation only, and that Lender shall have fulfilled its notice obligation
hereunder if notice shall have been received by Pledgor at its address
irrespective of whether such notice is received by Pledgor’s counsel.


Section 13.   Construction.  No provision of this Pledge Agreement shall be
construed against or interpreted to the disadvantage of any party hereto by
reason of such party or its counsel having, or being deemed to have, structured
or drafted such provision.


Section 14.   Headings, Amendments, Waiver.  Section and paragraph headings are
for convenience only and shall not be construed as part of this Pledge
Agreement.  Any modification and amendment shall be in writing and signed by the
parties, and any waiver of, or consent to any departure from, any
representation, warranty, covenant or other term or provision shall be in
writing and signed by each affected party hereto or thereto, as applicable.  A
waiver of a breach of any term, covenant or condition of this Pledge Agreement
shall not operate or be construed as a continuing waiver of such term, covenant
or condition, or breach, or of any other term, covenant or condition, or breach
by such party.  No failure to exercise and no delay in exercising any right,
remedy, or power hereunder shall preclude any other or further exercise of any
other right, remedy or power provided herein or by law or in equity.


Section 15.   Entire Agreement.  This Pledge Agreement represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.


Section 16.   Survival.  All covenants, agreements, representations and
warranties made by Pledgor herein or in any of the Loan Documents or in any
certificate, report or instrument contemplated hereby shall survive any
independent investigation made by Lender and the execution and delivery of this
Pledge Agreement, such Loan Documents and such certificates, reports or
instruments and shall continue so long as any Obligations are outstanding and
unsatisfied, applicable statutes of limitations to the contrary notwithstanding.

 
10

--------------------------------------------------------------------------------

 

Section 17.   Severability.  Every provision of this Pledge Agreement is
intended to be severable.  If, in any jurisdiction, any term or provision hereof
is determined to be invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired, (b) any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such term or provision in any other jurisdiction, and (c) the
invalid or unenforceable term or provision shall, for purposes of such
jurisdiction, be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.  If a court of competent jurisdiction
determines that any covenant or restriction, by the length of time or any other
restriction, or portion thereof, set forth in this Pledge Agreement is
unreasonable or unenforceable, the court shall reduce or modify such covenants
or restrictions to those which it deems reasonable and enforceable under the
circumstances and, as so reduced or modified, the parties hereto agree that such
covenants and restrictions shall remain in full force and effect as so
modified.  In the event a court of competent jurisdiction determines that any
provision of this Pledge Agreement is invalid or against public policy and
cannot be so reduced or modified so as to be made enforceable, the remaining
provisions of this Pledge Agreement shall not be affected thereby, and shall
remain in full force and effect.


Section 18.   Successors and Assigns; Assignment.  All covenants, promises and
agreements by or on behalf of the parties contained in this Pledge Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns; provided, however, that nothing in this
Pledge Agreement, express or implied, shall confer on Pledgor the right to
assign any of its rights or obligations hereunder at any time. Lender may assign
any or all of its rights or obligations hereunder together with any or all of
the security therefor to any Person and any such assignee shall succeed to all
of Lender’s rights with respect thereto.


Section 19.   APPLICABLE LAW.  THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
THE LAWS OF WHICH PLEDGOR HEREBY EXPRESSLY ELECTS TO APPLY TO THIS PLEDGE
AGREEMENT, WITHOUT GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW
THEREUNDER.  PLEDGOR AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR
ARISING OUT OF THIS PLEDGE AGREEMENT SHALL BE COMMENCED IN ACCORDANCE WITH THE
PROVISIONS OF THIS PLEDGE AGREEMENT.


Section 20.   WAIVER OF JURY TRIAL.  PLEDGOR HEREBY WAIVES ANY AND ALL RIGHTS
THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA
OR ANY STATE TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR
INDIRECTLY IN ANY ACTION OR PROCEEDING BETWEEN PLEDGOR AND LENDER OR THEIR
SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY WAY CONNECTED WITH THIS PLEDGE
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR THE SECURITIES
COLLATERAL.  IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN
PLEDGOR AND LENDER.  PLEDGOR WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS,
DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY
ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO THIS PLEDGE AGREEMENT,
THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE SECURITIES COLLATERAL OR ANY
MATTER ARISING THEREFROM OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.

 
11

--------------------------------------------------------------------------------

 

Section 21.   CONSENT TO JURISDICTION.  PLEDGOR HEREBY (a) IRREVOCABLY SUBMITS
AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF THIS PLEDGE AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS AND/OR THE SECURITIES COLLATERAL OR ANY MATTER ARISING THEREFROM OR
RELATING THERETO, AND (b) WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE OR FORUM NON CONVENIENS WITH RESPECT THERETO.  IN ANY SUCH
ACTION OR PROCEEDING, PLEDGOR WAIVES PERSONAL SERVICE OF THE SUMMONS AND
COMPLAINT OR OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE
THEREOF MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
PLEDGOR AT ITS OFFICES SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER
HAS RECEIVED NOTICE AS PROVIDED IN THIS PLEDGE AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, PLEDGOR CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY SUIT, ACTION OR
PROCEEDING IN ANY OTHER JURISDICTION TO ENFORCE ITS RIGHTS IN AND TO THE
SECURITIES COLLATERAL AND WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING..


Section 22.   Counterparts.  This Pledge Agreement may be executed in one or
more counterparts, and by facsimile or electronic signature, each of which when
so executed, shall be deemed an original, but all of which shall constitute but
one and the same instrument.
























[SIGNATURE PAGE FOLLOWS]

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed as of the date first above written.




PLEDGOR:




THE MINT LEASING, INC., a Nevada corporation




By: /s/ Jerry Parish_____________________
Name: Jerry Parish
Title: President




MNH MANAGEMENT LLC


By: MORIAH CAPITAL PARTNERS, LLC, its Managing Member




By: /s/ A. Speaker_______________________
Name: A. Speaker
Title: Managing Member




































[SIGNATURE PAGE - PLEDGE AND SECURITY AGREEMENT]





 
13

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO
PLEDGE AND SECURITY AGREEMENT


PLEDGED SECURITIES






100% (1,000 shares) of the issued and outstanding common stock, par value $1.00
per share, of The Mint Leasing, Inc., a Texas corporation, represented by
certificate no. 3


100% (1,000 shares) of the issued and outstanding common stock, par value $1.00
per share, of The Mint Leasing North, Inc., a Texas corporation, represented by
certificate no.1.


100% (1,000 shares) of the issued and outstanding common stock, par value $1.00
per share, of The Mint Leasing South, Inc., a Texas corporation, represented by
certificate no. 1.
 
 
 
 
14

--------------------------------------------------------------------------------